Citation Nr: 1110436	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran was awarded benefits by the Social Security Administration (SSA), in part, based on his service-connected PTSD in July 2008.  However, neither the administrative decision nor the medical records underlying this award are on file.  Notations within the claims folder indicate that a compact disc (CD) with electronic information related to that determination was received from SSA; however, that CD was apparently misplaced and there is no indication as to the contents of that CD.  In a March 2009 deferred rating decision, the RO noted that a "re-request" of those records from SSA was not necessary.  The Board has no way of determining whether the records on the CD are relevant; thus, efforts must be made to obtain those records.  See 38 U.S.C.A. § 5103A (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Also, the record shows that notice sent in connection with the claim of entitlement to a TDIU is deficient.  The Veteran filed an initial claim for a TDIU in September 2006 and adequate notice was sent regarding this claim in November 2006.  However, the RO denied service connection for TDIU by rating decision dated in March 2007 and the Veteran failed to perfect an appeal of this decision.  Subsequently, in August 2007 the Veteran submitted another claim for TDIU and by correspondence dated in October 2007 the Veteran was directed to the previous November 2006 notice letter for information on how to substantiate his claims.  Unfortunately, the October 2007 notice letter is deficient with regard to the rating action on appeal in that it did not inform the Veteran of the requirements for either an increased rating for his PTSD or a TDIU and instead directed the Veteran to a letter sent approximately one year earlier.  In May 2008 correspondence the RO cured the notice deficiency with regard to the increased rating claim but failed to cure the deficiency with regard to the TDIU claim.  On remand, the RO should provide the Veteran adequate notice with regard to the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative appropriate notice with respect to the TDIU claim.  

2. Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's July 2008 award for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3. After the development requested above has been completed to the extent possible, readjudicate the appellant's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


